Case 2:21-mj-00129-KJN Document 5 Filed 08/11/21 Page 1 of 3




                                                                FILED
                                                               Aug 11, 2021
                                                            CLERK, U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF CALIFORNIA
Case 2:21-mj-00129-KJN Document 5 Filed 08/11/21 Page 2 of 3
Case 2:21-mj-00129-KJN Document 5 Filed 08/11/21 Page 3 of 3
